Citation Nr: 1514015	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled for a January 2015 Travel Board hearing in conjunction with his claim, but failed to appear following proper notice.  As VA did not receive a request to reschedule, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Veteran's claims file is managed as an electronic file in the Veterans Benefits Management System (VBMS).  Documents located in Virtual VA, a separate electronic database, are either duplicative of the VBMS file or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that all required development has been accomplished.  The Veteran reports receiving Social Security Administration (SSA) disability benefits since 1990 and asserts that his ears began ringing during service.  As the Veteran asserts that his tinnitus began before he was awarded SSA benefits, there is at least a reasonable possibility that any SSA records are relevant to the issue on appeal.  Therefore, the records must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Any relevant, outstanding VA or private treatment records should also be obtained.  

Additionally, the Board finds that a new examination is warranted in light of the Veteran's assertion that he never told the May 2011 examiner that his tinnitus started in 1990, which implies that the examiner's opinion may be based on an inaccurate factual premise.  He cites the 1990 date as the start of his Social Security.

Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim, and associate such documents with the VBMS file.

2.  Obtain any relevant, outstanding VA or private treatment records, with the assistance of the Veteran as necessary, and associate them with the VBMS file.  

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination with an examiner who has not previously treated or examined him.  The VBMS file should be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should interview the Veteran regarding the onset of tinnitus symptoms and record his responses in the examination report.  

After reviewing the VBMS file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that tinnitus had its onset during service or is otherwise related to service, to include in-service noise exposure.  It should be noted if there is clinical indication that any hearing loss or tinnitus identified is the type that might be associated with sustained acoustic trauma, such as the Veteran has reported, or is more likely due to infection, age, or other cause.

The examiner must provide a fully reasoned rationale for his or her opinion, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide the requested opinion without resorting to mere speculation, he or she must explain why that is the case.  

4.  After completing the above and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

